Title: From Thomas Jefferson to James Monroe, 20 June 1790
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
New York June 20. 1790.

An attack of a periodical head-ach which tho violent for a few days only, yet kept me long in a lingering state, has hitherto prevented my sooner acknoleging the receipt of your favor of May 26. I hope the uneasiness of Mrs. Munroe and yourself has been removed by the reestablishment of your daughter. We have been in hopes of seeing her here, and fear at length some change in her arrangement for that purpose.
Congress has been long embarrassed by two of the most irritating questions that ever can be raised among them, 1. the funding the public debt, and 2. the fixing on a more central residence. After  exhausting their arguments and patience on these subjects, they have for some time been resting on their oars, unable to get along as to these businesses, and indisposed to attend to any thing else till they are settled. And in fine it has become probable that unless they can be reconciled by some plan of compromise, there will be no funding bill agreed to, our credit, (raised by late prospects to be the first on the exchange at Amsterdam, where our paper is above par) will burst and vanish, and the states separate to take care everyone of itself. This prospect appears probable to some well informed and well-disposed minds. Endeavours are therefore using to bring about a disposition to some mutual sacrifices. The assumption of the state debts has appeared as revolting to several states as their non-assumption to others. It is proposed to strip the proposition of the injustice it would have done by leaving the states who have redeemed much of their debts on no better footing than those who have redeemed none; on the contrary it is recommended to assume a fixed sum allotting a portion of it to every state in proportion to it’s census. Consequently every one will receive exactly what they will have to pay, or they will be exonerated so far by the general government’s taking their creditors off their hands. There will be no injustice then. But there will be the objection still that Congress must then lay taxes for these debts which could have been much better laid and collected by the state governments. And this is the objection on which the accomodation now hangs with the Non-assumptioners, many of whom committed themselves in their advocation of the new constitution by arguments drawn from the improbability that Congress would ever lay taxes where the states could do it separately. These gentlemen feel the reproaches which will be levelled at them personally. I have been and still am of their opinion that Congress should always prefer letting the states raise money in their own way where it can be done. But in the present instance I see the necessity of yeilding for this time to the cries of the creditors in certain parts of the union, for the sake of union, and to save us from the greatest of all calamities, the total extinction of our credit in Europe. On the other subject it is proposed to pass an act fixing the temporary residence for 12. or 15 years at Philadelphia, and that at the end of that time it shall stand ipso facto and without further declaration transferred to Georgetown. In this way there will be something to displease and something to soothe every part of the Union, but New York, which must be contented with what she has had. If this plan of compromise does not take place, I fear one infinitely worse, an unqualified assumption and  the perpetual residence on the Delaware. The Pennsylvania and Virginia delegations have conducted themselves honorably and unexceptionably on the question of residence. Without descending to talk about bargains they have seen that their true interests lay in not listening to insidious propositions made to divide and defeat them, and we have seen them at times voting against their respective wishes rather than separate.
In France the revolution goes on surely but slowly. On the rest of the Continent a league is formed between Prussia, Poland, Sweden and Turkey, and openly patronised by England and Holland against the two empires, one of which is convulsed by internal divisions. But the last packet brings still more interesting news. The day before the mail came away, a message was sent to the two houses by the king, complaining of the capture of two British ships at Nootka sound by the Spaniards under pretence of an exclusive right to that coast, that the king had demanded satisfaction, and in the mean time was arming, to enforce it. The houses unanimously promised support, and it was evident they would accept nothing short of an extensive renunciation from Spain as to her American pretensions. Perhaps she is determined to be satisfied with nothing but war and dismemberment of the Spanish empire and annihilation of her fleet.—Nor does her countenance towards us clear up at all.
I flatter myself with being in Virginia in the autumn. The particular time depends on too many contingencies to be now fixed. I shall hope the pleasure of seeing yourself and Mrs. Monroe either in Albemarle or wherever else our routs may cross each other. Present me affectionately to her and to my good neighbors generally, and be assured of the great & sincere esteem of Dear Sir Your affectionate friend & humble servt.,

Th: Jeffers[on]

